Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2020                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

  160452(61)                                                                                               David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
  CYNTHIA K. NEWMEYER and                                                                               Richard H. Bernstein
  LAWRENCE W. NEWMEYER,                                                                                 Elizabeth T. Clement
           Plaintiffs-Appellants,                                                                       Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 160452
                                                                     COA: 343206
                                                                     Kalamazoo CC: 2015-000368-CH
  BANK OF AMERICA, INC. and FEDERAL
  HOME LOAN MORTGAGE CORPORATION,
  a/k/a FREDDIE MAC,
             Defendants-Appellees.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 26, 2020
  order is considered, and it is DENIED, because we are not persuaded that reconsideration
  of our previous order is warranted. MCR 7.311(G).




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2020
         a0831
                                                                                Clerk